Citation Nr: 0301136	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, claimed as due to chronic respiratory 
disability.

2.  Entitlement to accrued benefits based on a claim of 
service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, that denied claims for 
accrued benefits and service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the veteran 
did not die of chronic lung disability.
 
2.  The appellant filed for accrued benefits eight years 
after the date of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of 
the veteran's death, claimed as due to chronic respiratory 
disability, have not been met.  38 U.S.C.A. § 1310 (West 
1991);  38 C.F.R. § 3.312 (2002).

2.  The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death 
have not been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.1000 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the appellant 
under the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the May 2001 rating decision, 
the December 2001 statement of the case, and letters sent 
to the appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.  

For the accrued benefits claim, she was notified that she 
was required to file a claim within a year of the 
veteran's death.  She has not contended that she did in 
fact file a timely claim, but instead in her VA Form 9 
requested favorable consideration of her claim based on 
her place of residence after the veteran's death and on 
her prior unawareness of the time limitation for filing a 
claim for accrued benefits.  Thus, she demonstrated an 
awareness of the requirements and conceded that she did 
not file a timely claim.  While the Board is sympathetic 
to her reasons for not filing a timely claim for accrued 
benefits, the Board has no authority to grant the claim 
under the facts of this case.

For her claim for service connection for the cause of the 
veteran's death, the appellant has been notified that lay 
evidence and competent medical evidence must show that the 
veteran died of a condition that began during or was 
related to some incident of service.  In response, she has 
contended that the veteran had weak lungs, colds, and 
episodes of pneumonia since service.  She provided lay 
evidence to this effect and indicated in March 2001 that 
no additional medical evidence was available to 
substantiate her claim.  

For both claims, then, the record demonstrates that she 
was notified and aware of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A.  The RO has attempted to obtain the veteran's 
service medical records, but was notified by the National 
Personnel Records Center that the records had been 
destroyed by fire.  Because the records were destroyed by 
fire, it is reasonably certain that VA cannot obtain them.  
In addition, as noted above, the RO contacted the 
appellant by letter and asked her to identify all medical 
evidence that might substantiate her claim.   As noted 
above, she has indicated that no such treatment records 
are available.

Moreover, the Board concludes that the terminal records of 
treatment, in conjunction with the other information of 
record, provide sufficient competent medical evidence to 
decide the claim.  The evidence shows that the veteran's 
death was not related to chronic respiratory disability.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of 
her claims, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim for Accrued Benefits

Under the provisions of 38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2002), as relevant here, a veteran's surviving 
spouse may receive accrued benefits consisting of up to 
two years of due but unpaid benefits to which the veteran 
was entitled at death under existing ratings or decisions, 
or those based on evidence in the file at date of death.  
38 U.S.C.A. 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000 (2002). Applications for accrued benefits must be 
received within one year after the date of the veteran's 
death.  38 U.S.C.A. § 5121(c).

In the present case, the veteran died in March 1992.  The 
RO received the appellant's claim for accrued benefits in 
March 2000, eight years after the veteran's death.  
Because the appellant's claim for accrued benefits was 
filed over one year after the veteran's death, the claim 
must be denied.  The claim for accrued benefits is denied 
due to the absence of legal merit, or the lack of 
entitlement under the law.  Sabonis v. West, 6 Vet. App. 
426, 430 (1994).

 

Claim for Service Connection for the Cause of the 
Veteran's Death

Background

The veteran served on active duty from June 1946 to April 
1949.  He died in March 1992.  The death certificate lists 
the immediate cause of death as cardiopulmonary arrest.  
The antecedent cause was uncal herniation.  The underlying 
cause was cerebrovascular accident brainstem hemorrhage.  
Two conditions were listed as other significant conditions 
contributing to death - hypertensive cardiovascular 
disease, and aspiration pneumonia. 

The Board notes for definitional purposes that aspiration 
pneumonia is defined in Dorland's medical dictionary as 
pneumonia (i.e., inflammation of the lungs with 
consolidation) due to the entrance of foreign matter, such 
as food particles, into the respiratory passages 
(bronchi).  See Dorland's Medical Dictionary at 1316 (28th 
ed. 1994).

The service department has determined that the veteran's 
service medical records have been destroyed by fire.  When 
asked to identify where VA could obtain more medical 
evidence in support of her claim for service connection 
for the cause of the veteran's death, she returned the 
release provided to her by VA, without signature, 
indicating no information was available. 

Terminal records of treatment for the two days prior to 
the veteran's death include results of a chest X-ray.  The 
veteran had clear lung fields with no grossly evident 
active Koch's infiltrates.  There appeared to be no gross 
distortion in the arborization pattern of the 
bronchovesicular markings of both lung fields. 

In March and June 2000, the RO received written statements 
from the appellant and others that the veteran had weak 
lungs, caught colds easily, and sometimes caught 
pneumonia, and characterized this pattern of illness as 
having begun during service.

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 
3.312.  For a service connected disability to be the cause 
of death, it must singly or with some other condition be 
the immediate or underlying cause, or be etiologically 
related.  For a service connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown 
that there was a causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  An appellant is entitled to the 
benefit of the doubt when there is an approximate balance 
of positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When an appellant seeks benefits and the 
evidence is in relative equipoise, the appellant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

As noted above, the immediate cause of the veteran's death 
was cardiopulmonary arrest.  The antecedent cause was 
uncal herniation.  The underlying cause was a 
cerebrovascular accident brainstem hemorrhage.  Two 
conditions were listed as other significant conditions 
contributing to death - hypertensive cardiovascular 
disease, and aspiration pneumonia.  A chest X-ray taken 
two days prior to death showed the lungs to be clear.  
This is the best evidence of record as to the state of the 
veteran's respiratory system during his terminal period of 
illness.

The Board acknowledges that a significant condition 
contributing to the veteran's death was aspiration 
pneumonia.  But as noted in Dorland's Medical Dictionary 
at page 1316 (28th ed. 1994), this is pneumonia due to 
foreign matter, such as food, in the lungs; this is in 
contrast to pneumonia secondary to infection or chronic 
lung disability.  The listing of aspiration pneumonia as a 
contributing cause of death is by definition not 
indicative that the veteran's death was due to chronic 
respiratory disease.  The death certificate indicates that 
the veteran died of causes other than chronic respiratory 
disease.

The appellant and other lay persons have attested that as 
early as 1948 the veteran had weak lungs and easily caught 
colds, and sometimes caught pneumonia.  Assuming this is 
true, the terminal records nevertheless show that the 
veteran died of causes other than infectious or chronic 
respiratory disease.  

In sum, the Board finds it more likely than not that the 
veteran did not die of chronic respiratory disability, 
regardless of whether he may have had chronic respiratory 
illness related to service.  Because the veteran did not 
die of such an illness, service connection for the cause 
of the veteran's death, claimed as due to chronic 
respiratory disability, is not warranted.

As the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's 
death, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for accrued benefits based on a claim for 
service connection for the cause of the veteran's death is 
denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

